                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    STEPHEN MABEY and TATYANA                              MEMORANDUM DECISION AND
    MABEY,                                                 ORDER
                                                             • ADOPTING [24] REPORT AND
                             Plaintiffs,                       RECOMMENDATION; and
                                                             • GRANTING [25] MOTION FOR
    v.                                                         EXTENSION OF TIME

    SUPERINTENDENT SAM RAY and
    NORTH SANPETE SCHOOL DISTRICT,                         Case No. 4:18-cv-00061-DN-DBP

                             Defendants.                   District Judge David Nuffer

                                                           Magistrate Judge Dustin B. Pead



           The Report and Recommendation 1 issued by United States Magistrate Judge Dustin Pead

on February 4, 2019 recommends that Plaintiffs’ Motion to Sever and Remand 2 be denied and

that Defendants’ Motion to Dismiss 3 be granted in part and denied in part.

           The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of its service pursuant to 28 U.S.C. § 636 and Fed. R. Civ.

P. 72. No party filed a written objection to the Report and Recommendation as provided by court

rules. Therefore, the analysis and conclusion of the Magistrate Judge are accepted and the Report

and Recommendation 4 is adopted in its entirety.


1
 Report and Recommendation on Defendants’ Motion to Dismiss (“Report and Recommendation”), docket no. 24,
entered Feb. 4, 2019.
2
 Motion to Sever State Law Claims and Remand Plaintiffs Severed Claims of Judicial Review and Appeal of
School Boards Final Decision Back to Utah District Court, or Injunctive Relief (“Motion to Sever and Remand”),
docket no. 10, filed Oct. 17, 2018.
3
    Motion to Dismiss and Memorandum in Support (“Motion to Dismiss”), docket no. 9, filed Oct. 12, 2018.
4
    Report and Recommendation, docket no. 24.
           As part of the Report and Recommendation, the Magistrate Judge found that Plaintiffs’

Complaint, as currently drafted, fails to adequately state an equal protection claim against

Defendants. However, Plaintiffs were granted leave to amend their Complaint to state a valid

equal protection claim against North Sanpete School District.

           Plaintiffs subsequently filed a motion for continuance or extension of time (“Motion for

Extension of Time”), requesting additional time to attempt alternative dispute resolution. 5 In

response, Defendants state that they do not oppose a two-week extension for Plaintiffs to file an

amended complaint, but otherwise oppose any general stay imposed on the case. 7 Plaintiffs have

failed to demonstrate that a stay is warranted. 8 However, in light of Defendant’s non-opposition,

a reasonable extension of time to file an amended complaint will be granted.

                                                       ORDER

           IT IS HEREBY ORDERED that the Report and Recommendation 9 is ADOPTED.

Plaintiffs’ Motion to Sever and Remand 10 is DENIED. Defendants’ Motion to Dismiss 11 is

GRANTED in part and DENIED in part. With the exception of Plaintiffs’ equal protection claim,

all of Plaintiffs’ claims are DISMISSED with prejudice.




5
  Motion for Continuance or Extention [sic] of Time for Good Faith Alternative Dispute Resolution Attempt
(“Motion for Extension of Time”), docket no. 25, filed Feb. 21, 2019.
7
    Docket no. 26, filed Feb. 25, 2019.
8
  Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963) (It is well settled that the district court has the power to
stay proceedings pending before it and to control its docket for the purpose of ‘economy of time and effort for itself,
for counsel, and for litigants.’) (internal citations omitted).
9
    Docket no. 24.
10
     Docket no. 10.
11
     Docket no. 9.



                                                                                                                        2
           IT IS FURTHER ORDERED that Plaintiffs’ Motion for Extension of Time 12 is

GRANTED. If Plaintiffs intend to proceed with their equal protection claim, Plaintiffs must file

an amended complaint on or before March 15, 2019.

           In the event that an amended complaint is not filed by March 15, 2019, Plaintiffs’ case in

its entirety shall be DISMISSED with prejudice and the Clerk shall close the case.

           Dated February 27, 2019.

                                                BY THE COURT:

                                                ____________________________
                                                David Nuffer
                                                United States District Judge




12
     Docket no. 25.



                                                                                                    3
